Citation Nr: 1433044	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-09 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to September 1988. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  As part of the Veteran's appeal, she requested restoration of a 40 rating for service-connected diabetes mellitus, which was reduced to 20 percent.  During the pendency of the appeal, the RO reinstated the 40 percent rating in a January 2009 rating decision.  With a full grant of benefits, this issue is no longer under the Board's jurisdiction, and the Board continued is adjudication of the outstanding issue of record.  

As part of an increased rating claim, a claim for a total disability rating based on individual unemployability (TDIU) can be inferred as part of the original claim for a higher rating if raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, individual unemployability is not at issue in the present case.  Per the record, the Veteran has worked at least part-time during the appeals period and has actively sought full-time employment.   

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.


FINDING OF FACT

The Veteran's hypertension is controlled with medication, and manifested by systolic readings consistently less than 160 mm/Hg and diastolic readings consistently less than 100 mm/Hg.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2013); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Before addressing the merits of the issue on appeal, the Board will evaluate whether VA met its duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA met its duty to notify.  The claim for a rating in excess of 10 percent for service-connected hypertension is a downstream issue from a February 2008 rating decision, which continued an initial 10 percent rating assigned in an earlier June 1993 rating decision granting service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112   (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim, such noncompliance is deemed to be non-prejudicial to this specific claim.  Notwithstanding this finding, the Board notes that VA sent the Veteran VCAA notice regarding her increased rating claim in November 2007.  

VA also met its duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A  38 C.F.R. § 3.159(c).  To this end, VA obtained all available treatment record, which have been associated with the record. The Veteran has also provided statements and argument in support of her claim, and has not identified any evidence that has not otherwise been obtained.  VA also obtained an examination in November 2007.  The Board finds that the examination described the Veteran's disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 
The Board recognizes that the last examination occurred nearly seven years ago, but finds a new examination unnecessary.  Generally, a veteran is entitled to a new VA examination where there is evidence, including her statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).   The Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  Since the November 2007 examination, the record has not indicated a worsening of the Veteran's blood pressure levels, and to the contrary, appear to be controlled with medication according to the medical evidence of record.  Additionally, the Veteran does not dispute that her blood pressure levels worse than seen in the record, only that she requires more medication to manage her pressure levels. 

Accordingly, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Legal Criteria: Increased Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Evaluating Hypertension

The Veteran's service-connected hypertension is rated under the criteria contained in 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  Blood pressure is measured in millimeters of mercury (mm/Hg).   Under Diagnostic Code 7101, a 10 percent rating is warranted when the diastolic pressure is predominantly 100 mm/Hg or more, or the systolic pressure is predominantly 160 mm/Hg or more, and also in those cases where the individual has a history of diastolic pressure predominantly 100 mm/Hg or more and requires continuous medication for control.  The next highest 20 percent rating is warranted for diastolic pressure predominantly 110 mm/Hg or more or systolic pressure predominantly 200 mm/Hg or more.  The next highest 40 percent rating is warranted for diastolic pressure predominantly 120 mm/Hg or more. The next and highest schedular 60 percent rating is warranted for diastolic pressure predominantly 130 mm/Hg or more.  38 C.F.R. § 4.104, DC 7101.

The Veteran is currently rated at 10 percent.  She states that she meets the criteria for a higher rating because her blood pressure is controlled by extensive medication with significant side effects including elevated potassium levels.  Additionally, she states that the hypertension is a life-long condition with a serious impact on her health.   In rating hypertension, the Board must look at the Veteran's blood pressure levels over time to determine whether she meets the higher rating. Her lay statements alone are not sufficient to rate this particular disability.  

In the current case, the Veteran's hypertension is characterized primarily by elevated systolic pressure levels.  The Board, in reviewing medical evidence between August 2006 through July 2009, finds the Veteran's hypertension is controlled with medication and does not demonstrate higher diastolic and/or systolic pressure levels, which would warrant a higher rating.  

From August 2006 through December 2006, the Veteran had her blood pressure taken three times with diastolic pressure below 110 and systolic pressure below 200 with each reading.  The Veteran had a demonstrated blood pressure of 135/54 in August, 140/62 in November and 132/57 in December. 

In 2007, the Veteran underwent additional medical evaluations with blood pressure readings, including a VA compensation and pension examination in November 2007, which continued to show diastolic pressure readings below 110 and systolic pressure readings below 200.  The first of these evaluations occurred in June 2007 at the Women's Health Clinic.  Even though the Veteran's blood pressure was noted as "uncontrolled," her blood pressure readings were 134/54, well under the threshold for a 20 percent rating.  The next blood pressure readings taken in July 2007 ranged from 85 to 133 systolic and 48 to 61 diastolic.  Her blood pressure levels went up and down based on changes in her treatment regimen.  By the end of July, treatment notes show consistent improvement with the Veteran's blood pressure levels consistent with her treatment regimen.   In August, September, and October, the Veteran's blood pressure levels remained consistent with the July 2007 readings.   By the November 2007 VA examination report, the Veteran's initial blood pressure reading was elevated, but under the threshold required for the 20 percent rating with a reading of 150/60.  Subsequent readings taken the same day during the examination were significantly lower at 120/20 and 132/30.  The examination noted that that Veteran was on a number of blood pressure medications already noted of record.   In December 2007, the Veteran's blood pressure readings had significantly improved with additional medication.  A reading earlier in the month was noted as 117/51.  

In 2008, the Veteran's blood pressure levels continued to rise and fall, but were overall considered under control, and did not rise to the level required for the 20 percent rating. The Veteran had systolic blood pressure readings ranging from 130 to 151 and diastolic blood pressure readings ranging from 57 to 63.  

In January 2009, the last blood pressure readings taken of record were also consistent with the prior readings, and under the 20 percent threshold with blood pressure levels of 148/61 and 158/76 noted in the record.  

As any higher ratings warrant even higher systolic and/or diastolic readings, the Board finds that a disability rating in excess of 10 percent rating is not warranted.  

With the evidence of record not approximately balanced with respect to the issue of entitlement to a rating in excess of 10 percent for hypertension, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

In consideration of the Veteran's lay statements, the Board considered whether the Veteran was entitled to a higher rating under extraschedular ratings.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating, is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the schedular rating is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds the rating criteria specifically contemplates the symptomatology of the Veteran's hypertension.  The rating accounts for the need for the Veteran to control her hypertension with medication along with her previous history of elevated blood pressure levels prior to her current treatment regimen.  Ratings in excess of the currently assigned 10 percent rating require systolic and diastolic readings higher than seen in the claims file, a fact not disputed by the Veteran.  To the extent the Veteran reports symptoms of side effects from medication that are not contemplated by the schedular rating, the Veteran is free to pursue secondary service connected claims for any compensable side effects.  Accordingly, the schedular criteria reasonably describe the Veteran's disability level and referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a rating in excess of 10 percent for service-connected hypertension is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


